In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Westchester County (Schauer, J.), entered November 28, 2012, which vacated a temporary order of support entered October 18, 2012, directing the father to pay child support in the sum of $183 per week.
Ordered that the appeal is dismissed, with costs.
The order appealed from vacated a temporary order of support entered October 18, 2012, directing the father to pay child support in the sum of $183 per week. Since the order appealed from is not an order of disposition, it is not appealable as of right (see Family Ct Act § 1112 [a]; Matter of Gertzulin v Gertzulin, 27 AD3d 562, 562 [2006]; Matter of Ciotti v Butera, 24 AD2d 983 [1965]), and we decline to grant leave to appeal. Skelos, J.P., Dickerson, Hall and Miller, JJ., concur.